DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered. 
Priority
	This application claims priority from provisional application 62428858, filed 12/01/2016.
Status of Claims
	Claims 1-7, 10-12, 14, 15, and 21-31 are pending.
	Claims 27, 28, and 31 have been withdrawn from consideration.
	Claims 8, 9, 13, and 16-20 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 2 (Figures 3-6) with traverse on 12/14/2020.
Upon further review claim 31 has been withdrawn as being directed at non-elected embodiments shown in Figures 7. Specifically claim 31 requires the stem to have a continuously decreasing diameter from the first end to the second end.  Within the combined elected Figures 3-6, there is no stem meeting this requirement. Figure 3 does not clearly show where the stem extends and its size at the upper end.  The only identifiable portion at the upper end is part of the fins which do not have a constantly decreasing diameter because of their notches.  Figure 4 does not show enough stem to determine its shape.  Figure 5 shows the stem having a single constant radius, there are no markings showing it larger or smaller at either end.  Figure 6 shows the endite stem but it appears to have a constant radius at the top.  Non-elected Figure 7 is the only embodiment showing a stem having constant decreasing diameter.
It is also noted that the applicant failed to update the status identifies of the previously withdrawn claims.  All future responses require these claims to be marked as withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-11, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recent amendment to claim 1 is considered to comprise new matter.  Specifically, there is no support within the original disclosure that the diameter of the spike is constant along a length of the spike member.  The applicant refers to Figure 3 and paragraph [0008] for support.  However, there is no clear indication defining the spike within Figure 3 as having a constant diameter.  Since the drawings are not discloses as being drawn to scale and there are no markings showing equal diameters, Figure 3 falls short of this narrowed limitation.  Paragraph [0008] of the applicant’s specification as originally filed appears to be boilerplate language talking about benefits and advantages of the different aspects of the invention.  Paragraph [0008] of the publication does address the spikes but only addresses the position and spacing of them.  There is no mention of the diameter or a comparison of multiple diameters.  Therefore, this limitation is considered new matter.  At best these disclosures support a spike with a flattened end and a substantially constant width when viewed from one direction.  The disclosure mentions the spikes as having a diameter, but does not appear to ever define any shape such as a cylinder.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10-12, 14-15, 21-26, 29, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 1, 12, 14, and 21 are rendered indefinite by the requirement for a fin to extend along substantially the entire lengthwise dimension of the stem.  This is rendered indefinite because in the elected embodiment the fin stops substantially short of the full length of the stent.  Within the art, this type of recitation using substantially would relate to an object extending just shy of the end not a noticeable or markedly short extent.  In this case the applicant’s fin, specifically shown in Figures 3-6 extends the majority of the length of the stem not substantially the entire length.  Additionally, it is unclear how the applicant intends to define the length of the stem.  Is the length the total or largest length of the stem? Or is the length just any identifiable length such as to the bottom of the fins or before the rounded end of Figure 3?  Clarification of the length and extent are required.
Claim 1 is further rendered indefinite be the new amendment because it contradicts the generally accepted meaning of the term spike.  A spike is widely accepted within the art and defined by Webster’s dictionary as a nail or at least an object with a point.  The newly defined shape (constant diameter) and the shape of object 40 depicted in Figures 3-6 do not appear to be spikes because they are blunt and not pointed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Beckendorf et al (Beckendorf) US 2011/0184528 A1 in view of Baum et al (Baum) US 2005/0261775 A1.  
	Beckendorf discloses the invention substantially as claimed being an implant 200 (shown best in Figures 2-3) capable of use within a medullary canal of the human metatarsus (Figure 1) comprising a head member 204 having an outer convex surface 208 and an inner concave surface 206 and a stem 202 extending from a first end (upper end) adjacent the concave surface to a second end apart from the head member (lower end) comprising a plurality of fins comprising a plurality of ridge type surfaces 232 extending both laterally and longitudinally between the ends.  The stem comprises a plurality of lengthwise dimensions including a lengthwise dimension extending from the concave surface of the head to the beginning of the cylindrical portion 230.  The fins each extend along substantially the entire length of this lengthwise dimension.
However, Beckendorf does not disclose the use of spikes extending from the concave surface or the fins extending the entire length of the stem. 
	As explained in the previous office action, inner spikes extending from the inner surfaces of the heads of joint implants are old and well known.  Baum further teaches the use of extensions/spikes extending from the joint contacting surface comprising a cylindrical body with a constant diameter (straight parallel sides) (21 shown best in Figures 1 and 4), spaced apart equidistantly/radially, having a smaller diameter than the central post, and closer to the edges of the implant than the stem in the same field of endeavor for the purpose of providing sharp attachment/engaging ends which prevent rotation and promoting ingrowth to help prevent backing out of the implant.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the spikes in the shown configuration of Baum with the concave surface of Beckendorf in order to help prevent the implant from rotating or backing out of the implant site.  
In regards to claim 11, the stem of Beckendorf is clearly longer than the spikes taught by Vitale.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckendorf, and Baum (Combination 1) as applied to claims 1-5, 10, 11, 29, and 30 above, and further in view of Dreyfuss et al (Dreyfuss) US 2008/0249577 A1.
Combination 1 discloses the invention substantially as claimed being described above.  However, Beckendorf does not disclose the use of notches extending from the periphery of the head under the convex outer surface.
	Dreyfuss teaches the use of an implant for use on a joint facing end of a bone wherein the periphery of the head further comprises notches (55 shown best in Figures 7-8) equally spaced apart from each other and comprising an undercut surface extending underneath the convex outer surface in same field of endeavor for the purpose of being engaged by tools for insertion and/or removal of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the notches in the shown configuration of Dreyfuss with the implant of Beckendorf in order to provide the operator with increased grip and control over the implant during insertion and or removal procedures.

Claims 12, 14, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckendorf, Baum, and Dreyfuss (Combination 2) as applied to claims 6 and 7 above, and further in Gogolewski et al (Gogolewski) USPN 5,236,431.
Combination 2 discloses the invention substantially as claimed being described above.  However, Beckendorf does not disclose the use of sharp angled notches extending between the surfaces of the fins.
Gogolewski teaches the use of an anchor implant comprising opposing fins defined by a plurality of rigid surfaces separated by sharp angled notches in the same field of endeavor for the purpose of providing stronger anchoring forces and increased surface area for increased surface contact and ingrowth.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sweeping notches of Beckendorf to include the shape angular notches taught by Gogolewski in order to provide stronger anchoring forces and increased surface area for increased surface contact and ingrowth.

Claims 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beckendorf et al (Beckendorf) US 2011/0184528 A1 in view of Goswami et al (Goswami) US 2010/0249942 A1.  
	Beckendorf discloses the invention substantially as claimed being described above. However, Beckendorf does not disclose the use of a stem comprising convex surfaces between the fin members. 
Goswami teaches the use of an anchoring implant comprising a stem with fins extending radially outward and convex surfaces extending therebetween in the same field of endeavor for the purpose of providing a stronger stem with increased mass which will resist fatigue and breaking.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stem of Beckendorf to replace the concave surfaces between the fins with convex surfaces as taught by Goswami in order to improve the strength and stability of the stem.  
In regards to claim 22, as clearly seen in Figure 4 of Beckendorf, the stem tapers inward as it extends away from the head member at the lower second end.  Accordingly, the diameter of the cross-sections at the lowest second end are smaller than the diameter of the cross-section of the first end adjacent the head member.

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Beckendorf (Combination 3) as applied to claims 21, 22, and 24 above, and further in view of Baum et al (Baum) US 2005/0261775 A1.  
	Combination 3 discloses the invention substantially as claimed being described above.  However, Beckendorf does not disclose the use of spikes extending from the concave surface. 
	As explained in the previous office action, inner spikes extending from the inner surfaces of the heads of joint implants are old and well known.  Baum further teaches the use of extensions/spikes extending from the joint contacting surface comprising a cylindrical body with a constant diameter (straight parallel sides) (21 shown best in Figures 1 and 4), spaced apart equidistantly/radially, having a smaller diameter than the central post, and closer to the edges of the implant than the stem in the same field of endeavor for the purpose of providing sharp attachment/engaging ends which prevent rotation and promoting ingrowth to help prevent backing out of the implant.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the spikes in the shown configuration of Baum with the concave surface of Beckendorf in order to help prevent the implant from rotating or backing out of the implant site.  
In regards to claim 23, the stem of Beckendorf is clearly longer than the spikes taught by Vitale.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckendorf (Combination 3) as applied to claims 21, 22, and 24 above, and further in view of Dreyfuss et al (Dreyfuss) US 2008/0249577 A1.
Combination 3 discloses the invention substantially as claimed being described above.  However, Beckendorf does not disclose the use of notches extending from the periphery of the head under the convex outer surface.
	Dreyfuss teaches the use of an implant for use on a joint facing end of a bone wherein the periphery of the head further comprises notches (55 shown best in Figures 7-8) equally spaced apart from each other and comprising an undercut surface extending underneath the convex outer surface in same field of endeavor for the purpose of being engaged by tools for insertion and/or removal of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the notches in the shown configuration of Dreyfuss with the implant of Beckendorf in order to provide the operator with increased grip and control over the implant during insertion and or removal procedures.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-12, 14, 15, and 21-26 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant’s arguments with respect to the fins and the intended use are no longer relevant.  The rejection still relies on the teachings of Vitale and Baum, but the applicant’s arguments do not disqualify the teachings of these references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/           Primary Examiner, Art Unit 3774